DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crarer et al (Published U.S. Application No. 2017/0042364) taken together with Lambert (Published U.S. Application No. 2012/0312174) and in view of either one of Trombetta et al (Published U.S. Application No. 2015/0056340) or Massey et al (Published U.S. Application No. 2010/0247714) and further in view of either one of Mori et al (Published U.S. Application No. 2014/0007776) and Mahlich (Published U.S. Application No. 2010/0126354).           Crarer et al discloses a method for preparing a still beverage (fruit juice, tea, etc.; e.g. paragraphs 65 and 182) in a coffee brewing machine (paragraph 50), the method comprising adding a pre-prepared still beverage mixture to a flow-through brew basket (e.g. Fig. 4a; basket unit) within the coffee brewing machine wherein the pre-prepared still beverage mixture provided via a flow-through cartridge placed in the brew basket; Fig. 4a); and flowing water through the pre-prepared still beverage mixture wherein the 
    PNG
    media_image1.png
    666
    784
    media_image1.png
    Greyscale
          The claims further call for the reservoir to be internal to the brewing machine.  Crarer et al discloses said reservoir standing partially internal of the brewing machine (e.g. Fig. 1, note the position of the nozzle 330, within the brewing machine and the top of the vessel 101).  It is not seen where positioning of the nozzle and cup such that both exist entirely within the brewing machine would make for a patentable distinction.   Nevertheless, it is well-known to enclose such concept of a reservoir within the coffee  rejected under 35 U.S.C. 103 as being unpatentable over Crarer et al taken together with Lambert and Augustine (U.S. H859).        Although Crarer et al discloses preparation of fruit-based beverages, same is silent regarding preparation of lemonade per se.  Lemonades is a notoriously well-known fruit beverage as taught, for example, by Augustine (see Example 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed lemonade as the fruit beverage as a matter of preference of a well-known fruit beverage alternative.
        Claim 5 further calls for the pre-prepared still beverage comprising lemons and water.   Augustine further teaches preparation of a lemonade beverage from a pre-prepared still beverage from a concentrate of water, fructose, and lemon juice.  It would have been further obvious to have employed such a concentrate of a pre-prepared lemonade as a matter of preference of one known alternative.
                                                Response to Arguments
6.        Applicant's arguments filed 10/13/20 have been fully considered.             Applicant argues that Crarer does not disclose or teach producing a batch of multiple servings of a beverage using the same cartridge/source and argues that same instead uses additional cartridges to provide an additional beverage.  As discussed above, it is notoriously well-known to provide a single cartridge/capsule of beverage preparation wherein said cartridge/capsule is sized to prepare multiple servings of a desired product from same as taught, for example, by Trombetta et al (e.g. paragraph 23) and Massey et al (e.g. paragraph 79) which each employ preparing a variety of different non-coffee beverages (Trombetta: e.g. paragraph 24; Massey: e.g. paragraph 23).  Preparing, for example, a large amount of beverage, such as 12 oz from one cartridge is providing two servings as the typical coffee cup serves 6 oz of coffee. Moreover, the concept of providing a batch of multiple servings of beverage from a single source is notoriously well-known as employed when preparing coffee, for example, from a single batch of grounds and delivering multiple servings of beverage introduced into an appropriately sized container.  It would have been obvious to one having ordinary skill in the art to have employed such approach in providing multiple servings as a matter of preference depending on the desired amount of said beverage in terms of servings that is desired.           Applicant further argues that Crarer and other applied references disclose a cartridge while Applicant’s claims recite a paper flow-through mechanism.   As discussed above, Crarer and other reference applied employ cartridges/capsules that provide the flow through mechanism.  The limitation that same employ paper is further addressed with respect to Mori et al and Mahlich as discussed above.           All other arguments have been addressed in view of the rejections as set forth above.



                                           Conclusion7.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
January 13, 2021